DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 calls for calculating a pressure ratio “during a limited portion of a cardiac cycle”. The disclosure does not set forth any conditions as to when to perform a pressure ratio calculation, let alone limiting it to “during a limited portion of a cardiac cycle”. As 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for calculating the pressure ratio “during a limited portion of a cardiac cycle when both of the following conditions are met” – it is unclear what is being claimed. Is the calculation itself only performed at this time? How does the calculated ratio relate to the conditions – that is, what data is used in the ratio? A single data point somehow selected from the plurality of data points gathered over time from each sensor? For the purposes of examination, the claim is being interpreted as calling for the calculation of the ratio to take place over a short amount of time (limited portion of cardiac cycle), and for any single instance of the calculation to be a calculation of the ratio a single value of the first pressure to a single value of the second pressure; the claim is not limited to the performance of the calculation only 
Claim 11 calls for calculating the ratio when conditions are met; again, it is not clear how the conditions relate to the calculated ratio, as the performance of the calculation can be performed using any data from the sensors and the claim only specifies when the calculation takes place, not what data is used to perform the calculation. The same is also true of claim 18.
Claim 16 calls for scaling the mean aortic pressure; it is entirely unclear how this step relates to any other part of the claimed invention, as the scaled mean aortic pressure is not used in any way. Further, it is unclear when this step takes place – after calculating the ratio? Before calculating the ratio? And the scaled parameter is referred to as “mean aortic pressure” while claim 11 defines finding “a mean of aortic pressure”, such that it is unclear that this is the same parameter. Setting forth more of the calculation involved in scaling does not clarify how it relates to the remainder of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) plotting sensed data over time, analyzing its characteristics, and finding a ratio between the sensed data and additional sensed data, which falls into the grouping of mental processes. This judicial exception is not 
The dependent claims also are not significantly more, as claims 2-7 and 12-13 are directed to the extrasolution activity of data gathering, claims 8, 14, 16, and 17 are directed to aspects of the abstract idea itself, and claims 9, 10, and 15 are directed to the postsolution activity of displaying results (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) plotting sensed data over time, analyzing its characteristics, and finding a ratio between the sensed data and additional sensed data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited abstract idea requires a computing device (processor) only to automate the performance of the analysis and calculation, which does no more than provide a technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are only generic sensing components (guidewire and catheter) which are recited at a high level of generality and only for the purpose of insignificant extrasolution data gathering (see MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), such that they do not 
The dependent claims also are not significantly more, as claims 19 and 20 are directed to the extrasolution activity of data gathering.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merritt (US 2015/0230713).
Regarding claim 1, Merritt discloses a system for determining fractional flow reserve (paragraph [0043]), the system comprising: a pressure sensing guidewire for measuring a first pressure (paragraph [0029]; element 130); a second pressure sensing medical device for measuring a second pressure (paragraph [0029]; element 132); a processor coupled to the pressure sensing guidewire and coupled to the second pressure sensing medical device (paragraphs [0037]-[0038]); and wherein the processor is designed to: generate a plot of the magnitude of the second pressure over time (paragraphs [0050]-[0051]), identify one or more time intervals of the plot that have a slope less than zero (paragraph [0050], the first derivative of a waveform is its slope), determine a mean of the second pressure (paragraph [0058]), and calculate the ratio of the first pressure to the second pressure (paragraph [0050])

Regarding claim 2, Merritt further discloses that the pressure sensing guidewire includes an optical pressure sensor (paragraph [0031]).  
Regarding claim 3, Merritt further discloses that the pressure sensing guidewire includes a tubular member having a proximal region with a first inner diameter and a distal region with a second inner diameter different from the first inner diameter (element 152 in figure 4, which has differing diameters at at least labels 154 and 156).  
Regarding claim 4, Merritt further discloses that the second pressure sensing medical device includes a catheter with a pressure sensor (paragraph [0029]).  
Regarding claim 5, Merritt further discloses that the first pressure, the second pressure, or both are wirelessly transmitted to the processor (paragraph [0037]).  
Regarding claim 6, Merritt further discloses that the pressure sensing guidewire is designed to be disposed distal of an intravascular lesion (paragraph [0034]).  
Regarding claim 7, Merritt further discloses that the second pressure sensing medical device is designed to be disposed proximal of an intravascular lesion (paragraph [0034]).  
Regarding claim 8, Merritt further discloses that the processor is designed to calculate the ratio of the first pressure to the second pressure in the absence of a hyperemic agent (paragraphs [0006], [0048]).  

Regarding claim 10, Merritt further discloses that the display is designed to display the plot (paragraph [0008]).  
Regarding claim 11, Merritt discloses a system for determining fractional flow reserve (paragraph [0043]), the system comprising: a pressure sensing guidewire for measuring a distal pressure at a location distal of a lesion (paragraph [0029]; element 130); a pressure sensing catheter for measuring an aortic pressure (paragraph [0029], [0034]; element 132); a processor coupled to the pressure sensing guidewire and coupled to the pressure sensing catheter (paragraphs [0037]-[0038]); and wherein the processor is designed to: generate a plot of the magnitude of the aortic pressure over time (paragraphs [0050]-[0051]), identify one or more time intervals of the plot that have a slope less than zero (paragraph [0050], the first derivative of a waveform is its slope), determine a mean of the aortic pressure (paragraph [0058]), and calculate the ratio of the distal pressure to the aortic pressure  (paragraph [0050]). The Examiner notes that this ratio is calculated at all times, including when both (a) the aortic pressure is less than or equal to the mean of aortic pressure and (b) during the one or more time intervals when the slope of the plot is less than zero.  
Regarding claim 12, Merritt further discloses that the pressure sensing guidewire includes an optical pressure sensor (paragraph [0031]).  
Regarding claim 13, Merritt further discloses that the pressure sensing guidewire includes a tubular member having a proximal region with a first inner diameter and a distal 
Regarding claim 14, Merritt further discloses that the processor is designed to calculate the ratio of the distal pressure to the aortic pressure in the absence of a hyperemic agent (paragraphs [0006], [0048]).  
Regarding claim 15, Merritt further discloses that the processor is coupled to a display (paragraph [0008]).  
Regarding claim 16, Merritt further discloses that the processor is designed to scale the mean aortic pressure by applying a scaling factor in the range of 0.75 to 1.25 (paragraph [0058], a scaling factor of 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Anderson (US 2014/0135633).
Merritt does not disclose the processor being designed to reject time intervals when the aortic pressure is less than a lower pressure bound; Anderson teaches a similar pressure measurement system (paragraph [0009]) with a processor configured to reject data from time reject time intervals when the aortic pressure is less than a pressure lower bound, as taught by Anderson, in order to exclude outlier data.

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Regarding the rejection under 112 of claim 16, the Examiner notes that the amendment to the claim has not resolved the actual issues noted in the rejection, such that the claim remains rejected. 
Regarding the rejections under 101, Applicant argues only that the claims should be considered statutory because they recite “significant structural elements”. This is entirely unpersuasive. Applicant’s argument does not even attempt to relate these “significant” elements to any analysis of 101. As is set forth in the rejection above, the mere presence of generic pressure sensing devices and a wholly generic processor is not considered “significant”. As presented, the guidewire and medical device are used for the insignificant extrasolution activity of data gathering, which itself is not part of the abstract idea. The recited processor is used to provide a technological environment for the performance of data analysis, and automating a mental process is not sufficient to render a claim statutory. The claims remain rejected.
only when particular conditions are met, such that Merritt still anticipates those claims. 

Conclusion
No art has been applied against claims 18-20; however, as they are still rejected under 101 and 112 above they are not presently allowable and the question of prior art will be revisited upon resolution of this other issue. 
The prior art of record fails to anticipate or make obvious the invention of claims 18-20 as presented, including, inter-alia, determining fractional flow reserve by measuring a pressure distal of an intravascular lesion with a guidewire, measuring an aortic pressure proximal of the lesion with a catheter, plotting the magnitude of the aortic pressure over time, identifying intervals on the plot having a slope less than zero, determining a mean of the aortic pressure, and performing a calculation of a ratio of some value of the distal pressure to some value of the aortic pressure only when the aortic pressure is less than or equal to the mean of the aortic pressure and the slope of the plot is less than zero, in combination with all other limitations in the claims. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791